Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 2, 6, 11, and 12.
Claims 13 – 20 are cancelled. 
Claims 21 – 28 are new.

Claims 1 – 12 and 21 – 28 are pending. 

Response to Amendment
The objection to the abstract of the disclosure is withdrawn in light of the amendments. 

The objection to claims 1 and 11 are withdrawn in light of the amendments. 

The rejection of claims 2 and 12, under 35 U.S.C. 112(b), is withdrawn in light of the amendments. 

Response to Arguments
Applicant’s arguments, filed 02/09/2022, with respect to the rejection of claims 1 – 4, 6 – 9, 11 – 13, 16, 17, and 19, under 35 U.S.C. 103, have been fully considered 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Claims 1 – 12 and 21 – 28 are rejected on the ground of nonstatutory double patenting over claims 1, 2, and 4 – 10 of U.S. Patent No. 10,990,475 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 1 – Application 17/197,264
Claim 1 – Patent 10,990,475
A memory system comprising:
A memory system comprising: 
a memory device; and 
one or more memory devices; and 
a processing device coupled to the memory device, wherein the processing device is to perform operations comprising: 
a processing device coupled to the one or more memory devices, wherein the processing device is to 

receive a request to locate one or more distribution edges of one or more programming distributions of a memory cell, the request specifying a target bit error rate (BER) for the one or more programming distributions, 
measuring at least one error rate sample of a first programming distribution selected from the one or more programming distributions; and 
wherein the processing device, in response to the request, is to: select a first programming distribution for which to locate a first distribution edge;  measure a first BER sample of the first programing distribution using a first offset value that is offset from a first center value corresponding to a first read level threshold; and 
determining a location of a first distribution edge of the first programming distribution at the target error rate based on a comparison of the at least one error rate sample of the first programming distribution against the target error rate.
determine a first location of the first distribution edge at the target BER by interpolating between the first BER sample and the second BER sample.



One of ordinary skill in the art would recognize the memory system disclosed by claim 1, of the current application 17/197,264, as a broader recitation of the operations performed by the memory system disclosed in claim 1 of Patent 10,990,475. Performing broader operations of a disclosed memory system would be recognize by one of ordinary skill in the art as an obvious variant of the narrow recitation. 
Therefore, one of ordinary skill in the art would recognize the memory system of claim 1, of the current application 17/197,264, as performing the operations of the memory system of claim 1, of U.S. Patent 10,990,475, and as such are obvious variants of each other.

Claim 2 – Application 17/197,264
Claims 1,2– Patent 10,990,475
Claim 3 – Application 17/197,264
Claim 2 – Patent 10,990,475
Claim 4 – Application 17/197,264
Claim 4 – Patent 10,990,475

Claim 8 – Patent 10,990,475
Claim 6 – Application 17/197,264
Claim 9 – Patent 10,990,475
Claim 7 – Application 17/197,264
Claim 10 – Patent 10,990,475
Claim 8 – Application 17/197,264
Claim 5 – Patent 10,990,475
Claim 9 – Application 17/197,264
Claim 6 – Patent 10,990,475
Claim 10 – Application 17/197,264
Claim 7 – Patent 10,990,475
Claim 11 – Application 17/197,264
Claim 1 – Patent 10,990,475
Claim 12 – Application 17/197,264
Claim 1,2 – Patent 10,990,475
Claim 21 – Application 17/197,264
Claim 2,4 – Patent 10,990,475
Claim 22 – Application 17/197,264
Claim 8 – Patent 10,990,475
Claim 23 – Application 17/197,264
Claim 9 – Patent 10,990,475
Claim 24 – Application 17/197,264
Claim 10 – Patent 10,990,475
Claim 25 – Application 17/197,264
Claim 5,6,7 – Patent 10,990,475
Claim 26 – Application 17/197,264
Claim 1 – Patent 10,990,475
Claim 27 – Application 17/197,264
Claim 1,2 – Patent 10,990,475
Claim 28 – Application 17/197,264
Claim 1,2 – Patent 10,990,475


Allowable Subject Matter
Claims 5, 10, 15, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Daniel F. McMahon/Primary Examiner, Art Unit 2111